DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/19/2022 has been entered.
Status of Claims
Claim 1 is amended. Claim 2 is withdrawn. Claims 3-5 are newly added. Claims 1, 2 and 5 are independent claims. 
Election/Restrictions
Newly submitted claim 5 is directed to an invention/species that is independent or distinct from the invention/species originally claimed for the following reasons: if originally presented, claim 5 would have been restricted from claims 1-4 as follows: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: Species of the production method of a monocrystalline silicon, wherein applicant is required to elect one of the following:
Species group 1: the method comprising growing the monocrystalline silicon having a straight-body diameter in a range from 301 mm to 330 mm that is pulled up through a Czochralski process from a silicon melt comprising a dopant in a form of red phosphorus, an inner diameter of a quartz crucible that stores the silicon melt being 1.7 to 2.0 times as large as the straight-body diameter; pulling up the monocrystalline silicon while rotating the quartz crucible at a rotation speed ranging from 9 rpm to 30 rpm at a start of formation of the straight-body; changing the rotation speed of the quartz crucible to a range from 0.1 rpm to 7 rpm when the straight-body of the monocrystalline silicon is pulled up from a straight-body start point of the monocrystalline silicon to reach a range from 50 mm to 200 mm; controlling a resistivity of the monocrystalline silicon at the straight-body start point to fall within a range from 1.20 mΩcm to 1.35 mΩcm; and subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range from 0.7 mΩcm to 1.0 mΩcm at a part of the monocrystalline silicon, as exemplified by claim 1.
Species group 2: the method comprising growing the monocrystalline silicon having a straight-body diameter in a range from 301 mm to 330 mm that is pulled up through a Czochralski process from a silicon melt comprising a dopant in a form of arsenic; controlling a resistivity of the monocrystalline silicon at a straight-body start point to fall within a range from 2.50 mΩcm to 2.90 mΩcm; and subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range from 1.6 mΩcm to 2.0 mΩcm at a part of the monocrystalline silicon, as exemplified by claim 2.
Species group 3: the method comprising growing the monocrystalline silicon having a straight-body diameter in a range from 301 mm to 330 mm that is pulled up through a Czochralski process from a silicon melt comprising a dopant in a form of red phosphorus; pulling up the monocrystalline silicon while rotating a quartz crucible at a rotation speed ranging from 16 rpm to 30 rpm at a start of formation of a shoulder, and lowering the rotation speed of the quartz crucible to fall within a range from 4 rpm to 12 rpm when a diameter of the shoulder is equal to or more than a half of the straight-body diameter; pulling up the monocrystalline silicon while rotating the quartz crucible at a rotation speed ranging from 9 rpm to 30 rpm at a start of formation of the straight-body; changing the rotation speed of the quartz crucible to a range from 0.1 rpm to 7 rpm when the straight-body of the monocrystalline silicon is pulled up from a straight-body start point of the monocrystalline silicon to reach a range from 50 mm to 200 mm; controlling a resistivity of the monocrystalline silicon at the straight-body start point to fall within a range from 1.20 mΩcm to 1.35 mΩcm; and subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range from 0.7 mΩcm to 1.0 mΩcm at a part of the monocrystalline silicon, as exemplified by claim 5.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the groups lack unity of invention because even though the inventions of these groups require the technical feature of “growing the monocrystalline silicon having a straight-body diameter in a range from 301 mm to 330 mm that is pulled up through a Czochralski process from a silicon melt comprising a dopant, controlling a resistivity of the monocrystalline silicon at a straight-body start point to fail within a range; and subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range at a part of the monocrystalline silicon”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kawazoe et al (US 20110140241 A1, “Kawazoe”). Specifically, Kawazoe (entire document) teaches a method for producing a silicon ingot comprising growing the monocrystalline silicon having a straight-body of no less than 200 mm in diameter (overlapping the claimed range from 301 mm to 330 mm) that is pulled up through a Czochralski process from a silicon melt comprising a dopant (0019-0030), controlling a resistivity of the monocrystalline silicon at a straight-body start point to fail within a range (0021-0030); and subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range at a part of the  monocrystalline silicon (figs 4-9, 0021-0030), reading on the common technical feature of the three groups. Accordingly, the special technical feature linking the groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate.
Since applicant has received an action on the merits for the originally presented species group 1, this species has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected species. See 37 CFR 1.142(b) and MPEP § 821.03. Claim 2 was previously withdrawn. Claims 1, 3 and 4 are currently examined on the merits.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “…a quartz crucible…” which should read “… [[a]] the quartz crucible ...” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites “…when a diameter of the shoulder is equal to or more than a half of the straight-body diameter…”, which renders the claim indefinite. It is unclear what the term “or more” refers to because “or more than” inherently comprises infinite. Therefore, the metes and bounds of claim 3 are not readily ascertainable. Clarification and/or correction are/is required.
The recited in claim 4 “… the upper heater and the lower heater being in a ratio in a range from 1 to 4 in terms of a volume of heat during pulling up the monocrystalline silicon …” constitutes an indefinite subject matter. It is not clear what “a volume of heat” means. Therefore, the metes and bounds of claim 4 are not readily ascertainable. For examining purpose, it is assumed that a power applied to the upper heater and a power applied to lower heater in a ratio in a range from 1 to 4. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al (US 20110140241 A1, “Kawazoe”) in view of Basak et al (US 20160108551 A1, “Basak”), Narushima et al (WO 2016103987 A1, US 20170327966 A1 as English translation, “Narushima”) and Lu et al (US 20040118333 A1, “Lu”).
Regarding claim 1, Kawazoe (entire document) teaches a production method of a monocrystalline silicon comprising growing the monocrystalline silicon having a straight-body diameter of no less than 200 nm (0019, 0020, 0065, 0067), overlapping the instantly claimed “range from 301 mm to 330 mm”; overlapping ranges are prima facie obvious. (MPEP 2144.05 I); the straight-body of the silicon is pulled up through a Czochralski process from a silicon melt comprising a dopant (0011-0020); controlling a resistivity of the monocrystalline silicon at a straight-body start point to fail within a range within a range from 1.20 mΩcm to 1.35 mΩcm (figs 5 and 6, examples 9 and 10, 0038, 0039 and 0090); subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range from 0.7 mΩcm to 1.0 mΩcm at a part of the monocrystalline silicon (figs 5 and 6, examples 9 and 10, 0038, 0039 and 0090).
Kawazoe further teaches that the dopant can be phosphorus (0090), but does not explicitly teach the dopant being in form of red phosphorus. However it is known that red phosphorus and phosphorus are functional equivalents when being used as n-type carrier as taught by Basak (0056). Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Kawazoe/Basak teaches a quartz crucible that stores the silicon melt (Kawazoe, 0047, 0049 and 0054) and the straight-body diameter as addressed above, but does not explicitly teach an inner diameter of a quartz crucible that stores the silicon melt being 1.7 to 2.0 times as large as the straight-body diameter. However Narushima (entire document) teaches a producing method of an silicon, wherein the silicon is pulled up using a quartz crucible (0052 and 0078), an inner diameter of the crucible can be 21.44 inches (544.576 mm) (0052), and the diameter of the silicon may be more than 200 mm (0077), e.g., a ratio of the inner diameter of the crucible and the diameter of the monocrystalline silicon is less than 2.7 (calculated by 544.576/200), overlapping the instantly claimed the inner diameter of the quartz crucible being 1.7 to 2.0 times as large as the straight-body diameter. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kawazoe/Basak per teachings of Narushima in order to provide suitable conditions for manufacturing the silicon crystal with inhibited occurrence of dislocation (Narushima 0009). Furthermore, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Kawazoe/Basak/Narushima teaches pulling up the monocrystalline silicon while rotating a quartz crucible (apparently at a rotation speed) and growing the monocrystalline silicon having a straight body portion 16, the straight body portion having a length at least 200 mm (Kawazoe fig 3, 0045, 0047 and 0056) and the crucible being rotated at a rate (speed) of approximately 1.3 rpm to 2.2 rpm when pulling up the monocrystalline silicon (Basak 0040, claims 6 and 7); Kawazoe/ Basak/ Narushima does not explicitly teach the rotation speed ranging from 9 rpm to 30 rpm at a start of formation of the straight body, changing the rotation speed of the quartz crucible to a range from 0.1 rpm to 7 rpm when the straight body of the monocrystalline silicon is pulled up from a straight-body start point of the monocrystalline silicon to reach a range from 50 mm to 200 mm. However Lu teaches a process for preparing single crystal silicon ingot, wherein the ingot has a constant diameter portion (straight-body) with a length of at least about 750 mm (claims 39 and 48), decreasing a crucible rotation rate as a function of increasing axial length of the constant portion of the ingot (0009 and 0011), the crucible rotation CR rate (speed) ranges from 10-15 rpm during the growth of about first 10% (e.g., at a start of formation body of the length from 0 to 75 mm), and the crucible rotation CR rate (speed) ranges from 5 to 10 rpm during the growth of the remainder of the main body of the length about the last 90% (from 75 mm or greater) (0009 and 0048). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kawazoe/Basak/Narushima per teachings of Lu in order to prepare the single crystal ingot having an axially uniform oxygen content (Lu abstract). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe /Basak / Narushima / Lu as applied to claim 1 above, and further in view of Weber et al (US 20020000188 A1, “Weber”).
Regarding claim 3, Kawazoe/Basak/Narushima/Lu teaches pulling up the monocrystalline silicon while rotating the quartz crucible as addressed above, and further teaches that a seed-cone (shoulder) is adjacent to the constant diameter portion (main body) (Lu 0009-0011, 0039, 0046, 0055, 0063, claims 1, 43, 59 and 70), the value for crucible rotation rates may vary as a function of ingot diameter and the rotating rate can be about 7 to about 12 rpm during growth of the main body (apparently having a diameter more than a half of the straight-body diameter) (Lu 0048); Kawazoe/Basak/ Narushima/Lu does not explicitly teach rotating a quartz crucible at a rotation speed ranging from 16 rpm to 30 rpm at a start of formation of a shoulder. However it is a known practice that in the cone portion growth of the crystal growth process, the crucible rotation rate is up to 20 rpm as taught by Weber (0008-0015 and 0020-0027). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kawazoe/ Basak/ Narushima/Lu per teachings of Weber in order to provide a defect free crystal (Weber 0008-0015 and 0023-0024). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe /Basak / Narushima / Lu/ Weber as applied to claim 3 above, and further in view of Inagaki et al (US 20070157871 A1, “Inagaki”).
Regarding claim 4, Kawazoe /Basak / Narushima / Lu/ Weber teaches that a heater can heat and melt raw material to give the silicon melt (Kawazoe 0047, 0049), but does not explicitly teach the heater comprising an upper heater and a lower heater, the upper heater and the lower heater being in a ratio in a range from 1 to 4 in terms of a volume of heat during pulling up the monocrystalline silicon. However Inagaki teaches a method for growing single crystal, wherein a main heater is positioned in an upper portion of pull-up apparatus (upper heater) and a bottom heater is positioned in a lower portion of the pull-up apparatus (lower heater), and the electric powers applied to the lower heater and the upper heater are 35 Kw and 112 Kw respectively (figs 1 and 5, 0073), e.g., the upper heater and the lower heater being in a ratio being 3.2 (calculated by 112/35), in a range from 1 to 4. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kawazoe/ Basak/ Narushima/ Lu/ Weber per teachings of Inagaki in order to provide suitable conditions for pulling the single crystal without dislocation (Inagaki 0001 and 0073). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The court has also held that making the structure integral would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714